

116 HR 9028 IH: To establish the American Nuclear Leadership Commission, and for other purposes.
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9028IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Foreign Affairs, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the American Nuclear Leadership Commission, and for other purposes.1.American Nuclear Leadership Commission(a)EstablishmentThere is established a commission within the Department of Energy to be known as the American Nuclear Leadership Commission (in this Act referred to as the Commission). (b)Duties(1)StudyThe Commission shall conduct a study of the current status and the future of the civilian nuclear power industry of the United States, including examination of—(A)the process by which nuclear reactors are developed, constructed, and operated for civilian commercial purposes within the United States, including the process for—(i)nuclear reactors currently in operation; and(ii)advanced reactor designs;(B)potential market opportunities for advanced reactors domestically and internationally;(C)the challenges posed to the United States domestic nuclear fuels lifecycle on the front end (mining, milling, and reprocessing) and on the back end (storage of spent nuclear fuel);(D)the current industrial capacity of the United States for the design and manufacture of nuclear reactors;(E)the export competitiveness of the United States for nuclear reactors designed and built in the United States in comparison to the export competitiveness of other countries for nuclear reactors designed and built in such countries;(F)whether the use of advanced reactor designs can mitigate the economic challenges posed by high construction costs, low energy prices, and limited sources of capital;(G)the environmental impacts of civilian nuclear power, specifically on the air and water emissions of pollutants, including carbon dioxide, across the lifecycle of a civilian nuclear power plant; and (H)existing regulations and statutes that may limit the expanded use of new nuclear reactors for civilian power generation within the United States and exports abroad.(2)ReportNot later than 2 years after the date of enactment of this Act, the Commission shall prepare and submit to Congress and the President a report on the study under paragraph (1) that includes a detailed statement of the finding and conclusions of the Commission, together with its recommendations, including any recommendations for legislation or administrative acts, that the Commission considers appropriate.(3)Public meetings and commentIn conducting the study under paragraph (1) and preparing the report under paragraph (2), the Commission shall solicit public comment and hold public meetings with stakeholder groups. (c)Membership(1)Number and appointment(A)In generalThe Commission shall be composed of 10 members, as follows:(i)The Secretary of Energy (or the Secretary’s delegate). (ii)Nine members shall be appointed by the President of the United States, after consideration of recommendations from the Speaker of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives, and the minority leader of the Senate. (B)AppointmentAppointments of members to the Commission shall be made not later than 60 days after the date of the enactment of this Act.(2)QualificationsMembers of the Commission shall include individuals who—(A)represent the interests of—(i)the civilian nuclear power sector of the United States;(ii)nuclear reactor design and manufacturing companies;(iii)the nuclear fuels industry;(iv)electric grid operators, such as electric utilities;(v)Federal and State policy makers;(vi)energy sector financing experts; and(vii)nuclear nonproliferation experts; and(B)have demonstrated experience and understanding of the civilian nuclear power sector, nuclear engineering or physics, civilian nuclear energy project financing, or State or Federal regulations that impact the development of new civilian nuclear power projects.(3)PartisanshipNot more than 5 members of the Commission may be members of the same political party. (4)Terms and vacancies(A)TermsEach member shall be appointed for the life of the Commission.(B)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment, except the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.(d)Rules and procedures(1)Selection of chairpersonThe Secretary of Energy (or the Secretary’s delegate) shall serve as Chairperson of the Commission.(2)Quorum requirementsTo meet a quorum, at least 6 members of the Commission, including the Chairperson, need to be present either in person or via video conferencing.(3)Formulating other rules of procedureThe Commission shall set its own rules of procedure for announcements, meetings, and reporting to Congress and the President.(e)Meetings(1)First meetingThe Commission shall hold its first meeting not later than 30 days after all members have been appointed to the Commission. (2)Subsequent meetingsThe Commission shall hold meetings on a quarterly basis throughout the life of the Commission.(f)Costs and fundingFunding for the Commission shall be derived from the Department of Energy’s annual appropriated funds.